

Exhibit 10.8


Employment Agreement


1. Shiner International, Inc. (the employer henceforth referred to as Party A)
requires the employment of Qingtao Xing (the employee henceforth referred to as
Party B) as Chief Executive Officer of Shiner International Inc.. Both parties,
in the spirit of friendly cooperation, agree to enter into this agreement under
the terms, conditions, and provisions specified as follows.
 
2. The period of service will be from February/03/2010 (day/month/year) to
December/31/2012 (day/month/year).
 
Item 1 Party B’s Duties
 
a.
Party B serves as CEO of Shiner International, Inc.
   

b.
Party B must complete the work on time required by Party A.



Item 2 Party A’s Duties
 
a.
According to the national laws and regulations, Party B’s working time must not
be more than 8 hours a day and 40 hours a week.
   

b.
Pursuant to the national laws and regulations, Party A must provide Party B
enough time to arrange vacations.
   

c.
Party A should provide necessary work conditions and healthy work environment
for Party B, insuring Party B works under a comfortable situation.



Item 3 Compensation
 
a.
According to the national and the provincial compensation policies, Party A
shall determine Party B’s compensation and monthly pay in money.
   

b.
Party A shall implement the minimum salary guarantee system, which means that
the employee’s monthly salary must not be lower than the lowest salary level
prescribed by the provincial government.
   

c.
Subject to China’s labor law, related regulations and Party A’s operating
condition, Party A can increase or decrease Party B’s compensation, including
bonus, allowance and so on.
   

d.
When Party A requires B to work overtime, it should also arrange the same extra
time for Party B to rest, or defray call-back pay.



Item 4 Indemnification and Insurance
 
Subject to the national and provincial provisions, Party A and Party B shall pay
social insurance on time.


Item 5 Party B should abide by the national laws and regulations.

 
 

--------------------------------------------------------------------------------

 


Item 6 Revision, Cancellation, and Termination of the Agreement
 
According to different conditions, the revision, cancellation, and termination
of the Agreement should be pursuant to the national laws and regulations.


Item 7 Economic Compensation
 
When Party A terminates the Agreement with Party B, Party A should pay Party B
for economic compensation in accordance with related regulations.


Item 8 Punishment for Violation of the Agreement
 
Subject to China’s Labor Law, if any party causes any damage to the other party
for violation of the Agreement, it shall provide certain compensation.


Item 9 Labor Dispute Settlement
 
Both parties shall consult with each other and mediate any disputes which may
arise concerning the Agreement. In case all efforts fail, the parties hereto may
appeal to the organization of arbitration for labor affairs in the local area.


In Witness whereof the parties hereto have executed this Agreement in two
counterparts. Every party has one copy.


Party A:
Party B:
   
Shiner International Inc.
Qingtao Xing
   
(Seal)
(Signature)

 
Date: February 3, 2010

 
 

--------------------------------------------------------------------------------

 